

114 S3317 IS: To prohibit the further extension or establishment of national monuments in the State of Utah except by express authorization of Congress.
U.S. Senate
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3317IN THE SENATE OF THE UNITED STATESSeptember 13, 2016Mr. Lee (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the further extension or establishment of national monuments in the State of Utah
			 except by express authorization of Congress.
	
		1.Limitation on
 further extension or establishment of National Monuments in UtahSection 320301(d) of title 54, United States Code, is amended— (1)in the subsection heading, by inserting or Utah after Wyoming; and
 (2)by inserting or Utah after Wyoming.